              Case 6:20-cv-00581-ADA Document 3 Filed 06/29/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                   §
 BRAZOS LICENSING AND                          §
 DEVELOPMENT,                                  §
                                               §
 Plaintiff,                                    §
                                               §      CIVIL ACTION NO. 6:20-cv-571, -
                                               §      572, -573-, -574, -575, -576, -577, -
 v.                                            §      578, -579, -580, -581, -582, -583, -
                                               §                   584, -585
                                               §
 GOOGLE LLC,                                   §         JURY TRIAL DEMANDED
                                               §
 Defendant.                                    §

                        CORPORATE DISCLOSURE STATEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development files this

disclosure statement pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and states the

following: WSOU Investments, LLC is a private corporation whose parent is WSOU Holdings,

LLC. Neither entity is public traded.


Dated: June 29, 2020                         Respectfully submitted,

                                            /s/ James L. Etheridge

                                            James L. Etheridge
                                            Texas State Bar No. 24059147
                                            Ryan S. Loveless
                                            Texas State Bar No. 24036997
                                            Travis L. Richins
                                            Texas State Bar No. 24061296
                                            ETHERIDGE LAW GROUP, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, Texas 76092
                                            Telephone: (817) 470-7249
                                            Facsimile: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com

                                            COUNSEL FOR PLAINTIFF
            Case 6:20-cv-00581-ADA Document 3 Filed 06/29/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via the Court's

CM/ECF electronic filing system in accordance with the Federal Rules of Civil Procedure on June

29, 2020.




                                                    /s/ James L. Etheridge

                                                    James L. Etheridge
